ORDER
GEORGE J. KUNDRAT, JR., of WESTFIELD, who was admitted to the bar of this State in 1982, having pleaded guilty in the United States District Court of Connecticut to a federal information charging him with conspiracy to defraud the United States, in violation of 18 U.S.C.A. 371, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20—13(b)(1), GEORGE J. KUNDRAT, JR., is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that GEORGE J. KUNDRAT, JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that GEORGE J. KUNDRAT, JR., comply with Rule 1:20-20 dealing with suspended attorneys.